7 So.3d 1063 (2008)
Eric Rodney HAMMONDS
v.
STATE of Alabama.
CR-04-1699.
Court of Criminal Appeals of Alabama.
October 31, 2008.
Jennifer Paige Clark, Mobile, for appellant.
Troy King, atty. gen., and Hense R. Ellis II and Beth Slate Poe, asst. attys. gen., for appellee.

On Remand from the Alabama Supreme Court
BASCHAB, Presiding Judge.
In accordance with the Alabama Supreme Court's opinion in Hammonds v. State, [Ms. 1060203, June 13, 2008] 7 So.3d 1055 (Ala.2008), we remand this case for the trial court to set aside its July 12, 2006, judgment adjudging the appellant, Eric Rodney Hammonds, guilty of reckless manslaughter in case number CC-04-3840 *1064 and sentencing him to serve a term of twenty years in prison on that conviction and to reinstate his original conviction and sentence for reckless murder in that case.
REVERSED AND REMANDED.
McMILLAN, SHAW, WISE, and WELCH, JJ., concur.